DETAILED ACTION
Response to Amendment
The Amendment, filed on 08/07/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 9 and 10 has been entered.
Claims 1-3, 6-8, 11-15 and 17-19 are pending in the instant application.

Claim Rejections - 35 USC § 112(a)
	Applicant’s amendment of claim 1 is acceptable. Therefore, the previous rejections of claims 1-3, 6-15 and 17-19 under 35 USC 112(a) are hereby withdrawn.

Allowable Subject Matter
Claims 1-3, 6-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 17, and specifically comprising the limitation of “at least one pad layer is between the light-emitting element and a lower surface of the concaved portion, and a reflector plate is located between the LGP and the base plate; the at least one pad layer comprises a first pad sublayer and a second pad sublayer which are sequentially stacked on the base plate and are connected to each other; wherein the first pad sublayer is connected to a lower surface of the reflector plate; and the second pad sublayer is connected to the light-emitting element and the LGP ” including the remaining limitations.

	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Examiner Note: Furuta, Chinese Pub. No. CN 107783222, previously cited and translation previously provided) teaches in figure 2, the first and second pad layers (15a and 15b) but does not teach the first pad sublayer connected to the reflector plate. This would require the reflector plate to extend much farther into the concave region and fpr the concave region to be much deeper, i.e. a major reconstruction of the Furuta configuration.
	 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879